Title: To John Adams from Lebbeus Chapman, 30 November 1820
From: Chapman, Lebbeus
To: Adams, John


				
					Sir
					New York 30 Novr 1820
				
				Inclosed herewith you will receive My Work on interest which I have taken the liberty to Send for your perusal When at leisure. I am preparing a Work on interest which will Consist of near 400 quarto pages with the calculations made at 6 pr ct pr Annum on all Sums from One dollar to Four hundred, then by Fifties to Two thousand, then by One hundreds to Three thousand, & then by One Thousands to Ten thousand dollars, from one to Three hundred & Sixty five days, and in addition Twelve pages More from One to Twelve months on the Same Sums. If on Examination you find my principle of calculation correct, and Should deem Such a work worthy of Public patronage Will you have the Goodness to Signify the Same in a Letter addressd to me, at the Same time allow me the honour to add your name to the List of my Subscribers,I am very respectfully dear Sir / Your Mo obedt humble Servt
				
					Lebbeus Chapman
				
				
			